DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/27/2022 has been entered.
Claims Status
Claims 1-3, 6-7, and 18-21 are pending.  Claims 18-21 are added.    
Examiner’s Note 
Applicant's election of species directed to “metal” (of which claims 1-3 and 6-7, 18-21 are readable on the elected species) is acknowledged. As discussed in the Restriction action dated 5/27/2021, no claim is generic.  Applicant should consider to amend the presently pending claims, in particular, claims 1 and 7, to remove the recitations to the non-elected species (i.e., glass, paper-based, wood-based, or plastic) to further improve claim clarity. 
Response to Amendments/Arguments
Applicant's arguments regarding the rejection of present claim(s) 1-3 and 6-7 under 35 U.S.C. 102 (a)(1) as being anticipated by Rosenfeld (US 6,992,586) have been fully considered and are persuasive.  Therefore, the previous rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly discovered reference, as explained in details below. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 3 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 3 recites the limitation "the aluminum of a beverage bottle or can" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction and clarification are required. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-3, 6-7 and 18-21 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Greenberg et al. (US 2013/0307683; “Greenberg”). 
Regarding claims 1 and 6, Greenberg teaches a smart metal packaging (10) for beverage comprising (para [0006]-[0007], [0048]-[0058], Fig. 2, Greenberg teaches its metal beverage packaging may be of aluminum metal, para [0048]):  

    PNG
    media_image1.png
    266
    323
    media_image1.png
    Greyscale

- at least one sensory perceptible output device (assembly 12, Fig. 2, Fig. 3, para [0048], Greenberg teaches the sensory perceptible output device/assembly 12 include audio tone generator electronics, meeting the claimed limitations of instant claim 6) integrated in the packaging enabling a user or consumer to sense any sensory perceptible status change of the packaging (para [0048], [0053]-[0058], Greenberg teaches the sensory perceptible output device/assembly 12 is coupled/integrated to the pull tab 16 of the metal can 10 that enables a user to sense sensory perceptible status change of the packaging, i.e., packaging is being used/opened, meeting the claimed limitations); and 
- a structural component (the lid of the metal can 10 having the pull tab 16 coupled thereon together is considered as equivalent to the instantly claimed structural component, as shown in Fig. 2, para [0048]) of the packaging (10) forms a component of the at least one sensory perceptible output (12) (para [0048], the lid of the metal can is a structural part of the packaging/metal can 10, and the lid of the metal can having the pull tab 16 coupled thereon; further, the sensory perceptible output device/assembly 12 is coupled to the pull tab 16, as such, in Greenberg, the lid/structural component forming a component of sensory perceptible output and is considered as meeting the claimed limitations), said structural component (i.e., the lid) being a component or material layer offering a contribution to enable the packaging to contain a beverage (para [0048], the structural component/the lid of the metal can is a component of the packaging to enable the packaging to contain and transport a beverage, meeting the claimed limitations);
- wherein the structural material (the structural component/lid of the metal can having the pull tab 16 coupled thereon, as shown in Fig. 2, para [0048]) of the packaging (10) is an essential element of the sensory perceptible output (assembly 12) contributing to the functioning of the output (Fig. 2, para [0048], in Greenberg, the structural material/lid is an essential element of the sensory perceptible output 12, because the sensory perceptible output device/assembly 12 is coupled onto the tab 16 the lid), and wherein said structural material is inherently present in the packaging as it is before the sensory perceptible output is provided (Fig. 2, para [0048], in Greenberg, structural material/component/lid is present in the packaging 10 before the sensory perceptible output/assembly 12 is provided/coupled thereon), 
 - whereby the sensory perceptible output (12) comprises supporting electronic systems (Fig. 3, para [0053], assembly 12 includes a battery 36, resonator 14, a chip-on-board assembly or audio generator electronics 38, and those are considered being supporting electronic systems meeting the claimed limitations). 
   
    PNG
    media_image2.png
    353
    753
    media_image2.png
    Greyscale

 Regarding claims 2-3, Greenberg teaches in its metal beverage container (para [0006] [0048]), the structural component (lid) of the packaging (10) is a metal structural component forming an electrically conductive layer of the at least one sensory perceptible output (para [0048], Greenberg teaches the packaging (10) that includes the structural component/lid are of a conductive metal, i.e., aluminum, that is the same material as that of the instant application for the material forming an electrically conductive layer, see instant specification at paragraph [0058], describing that the metal structural component forming an electrically conductive layer is of aluminum), and thus, is considered as meeting the claimed limitations. 
Regarding claim 7, Greenberg teaches in its metal packaging for beverage (para [0059]), the structural component (i.e., the lid/cap) may be of various suitable materials, including metal, plastic polymer, metal/plastic polymer twist  (i.e., including suitable additives) (para [0059]), of which the structural component is being used as an active layer and electronically conductive layer of the sensory perceptible output (para [0048]-[0049], the sensory perceptible output device/assembly 12 is coupled to the structural component/lid of the metal can, thus, the structural component/lid is an active layer of at least one sensory perceptible output), meeting the claimed limitations.
Regarding claims 18-19, Greenberg teaches its smart metal packaging comprising a power source for powering the sensory perceptible output (para [0053], includes battery). 
Regarding claim 20, Greenberg teaches its smart metal packaging comprising a processing unit (para [0058], i.e., microcontroller). 
Regarding claim 21, as discussed above in rejection to claim 6, Greenberg teaches its sensory perceptible output device is an audio output (assembly 12, Fig. 2, Fig. 3, para [0048], [0053]-[0058], Greenberg teaches the sensory perceptible output device/assembly 12 include audio tone generator electronics). Greenberg teaches in its smart metal packaging (10), the structural component of the packaging is of a metal structural component (para [0048]), and the sensory perceptible output device is integrated/coupled in the metal structural component, meeting the claimed limitations. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN LAN whose telephone number is (571)270-3687.  The examiner can normally be reached on Monday - Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 5712728935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YAN LAN/Primary Examiner, Art Unit 1782